Offense, misdemeanor theft; penalty, 180 days imprisonment in the county jail.
Appellant pleaded guilty to the offense. The point is attempted to be raised on motion for new trial that such plea was taken without any warning having been given to appellant and the judgment of guilty rendered without hearing any evidence. There is no merit in either of these contentions. By the specific terms of Art. 518, C. C. P., such judgment may be rendered without hearing evidence. Nor is it necessary in misdemeanor cases to give the admonition *Page 335 
prescribed by Art. 501, C. C. P., for felony cases upon a plea of guilty. Johnson v. State, 39 Tex.Crim. Rep..
Finding no error in the record, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.